Slip Op. 07-147

           UNITED STATES COURT OF INTERNATIONAL TRADE


                                       :
NIPPON STEEL CORP., KAWASAKI           :
STEEL CORP., JFE STEEL CORP.,          :
THYSSENKRUP ACCIAI SPECIALI TERNI      :
S.p.A, and ACCIAI SPECIALI TERNI       :
(USA), INC.,                           :
                                       :
                 Plaintiffs,           :
                                       : Before: Richard K. Eaton,
          v.                           : Judge
                                       :
                                       : Consol. Court No. 01-00103
                                       :
UNITED STATES,                         :
                                       :
                 Defendant,            :
                                       :
          and                          :
                                       :
ALLEGHENY LUDLUM CORP., AK STEEL       :
CORP., BUTLER ARMCO INDEPENDENT        :
UNION, ZANESVILLE ARMCO                :
INDEPENDENT UNION, and UNITED          :
STEEL WORKERS OF AMERICA,              :
AFL-CIO/CLC,                           :
                                       :
                 Deft.-Intervenors.    :
                                       :


                                 JUDGMENT

     Upon consideration of the United States Court of Appeals for

the Federal Circuit’s decision (“CAFC”) in Nippon Steel Corp. v.

United States International Trade Commission, 494 F.3d 1371

(2007), and the CAFC mandate of September 17, 2007, reversing and

vacating this court’s decision in Nippon Steel Corp. v. United

States, 30 CIT __, 433 F. Supp. 2d 1336 (2006); holding that this
Consol. Court No. 01-00103                                   Page 2
court erred in concluding that the International Trade

Commission’s (“ITC”) second remand determination in Grain-

Oriented Silicon Electrical Steel From Italy and Japan, Invs.

Nos. 701-TA-355 and 731-TA-659-660 (Review) (Second Remand),

USITC Pub. 3680 (Mar. 2004) (“Second Remand Determination”) was

not supported by substantial evidence; and reversing and vacating

the ITC’s third remand determination in Grain-Oriented Silicon

Electrical Steel From Italy and Japan, Invs. Nos. 701-TA-355 and

731-TA-659-660 (Review) (Third Remand) USITC Pub. 3798 (September

13, 2005) (“Third Remand Determination”), it is hereby

     ORDERED, in accordance with the CAFC mandate, that the ITC’s

Second Remand Determination is hereby SUSTAINED and its

affirmative material injury determination reinstated; and it is

further

     ORDERED, that this action be, and hereby is, dismissed.



                                           /s/Richard K. Eaton
                                              Richard K. Eaton


Dated:    October 10, 2007
          New York, New York